Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 3/31/2021 has been received and entered.  It does not appear that the claims have been amended, and only the status identifiers have been updated.
Claims 1-20 filed 3/31/2021 are pending.

Election/Restriction
Applicant’s election without traverse of Group 1 in the reply filed on 3/31/2021 is acknowledged.  Though the election was made without traverse, Applicants provide guidance from the MPEP regarding rejoinder practice.
It is noted that the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. Here Applicants have elected the process/method, not the product.  
However, upon initial search and review of the claim limitations of the elected method and the steps performed by the system of Group II, it does not appear to be undue burden to examine both groups together.  Accordingly, the restriction requirement is withdrawn.
Claims 1-6, drawn to a method for DNA sequence alignment and claims 7-20, drawn to system for aligning a DNA sequence are currently under examination.


Priority
This application filed 7/19/2018 claims benefit to foreign application TW107100449 filed 1/5/2018 in Taiwan.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  See paper entered 8/20/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example page 2.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the use of “N number” for suffix, characters, location indices, strings and SA addresses is unclear and confusing as to whether these are all the same number.  For example in B) it appears that the number of strings is N, but how this ‘corresponds’ to the suffixes or how or what is considered the ‘formost k number’ for a suffix is not set forth in the claim, and in review of the of the specification the requirements and guidance to perform this analysis is not clearly set forth.  Additionally, the step of ‘sampling’ is not defined in the specification on how it is to be performed, and what a resulting splitter string would be, or how the value of “P” is defined from performing the process of C) and the subsequent step of grouping or sorting since ‘lexigraphical order’ is not defined in the claims nor the specification.  While the specification and examples provide the general guidance that a sequence is fragmented in smaller subsequences for alignment, how the splitting, grouping, sorting and alignment using FM-index ‘based on’ these process steps required of the claims are not set forth in a means that one would know what is performed to define the metes and bounds of the claims.  Dependent claim 2 sets forth generating N, but fails to provide what is exactly performed in ‘circularly shifting the characters of the reference’.  Further, the claims set forth additional analysis steps for using P, but add additional issues with undefined and arbitrarily acquired PxQ values where Q is not defined in the claims nor the specification (see claims 3 and 4), or require the value of P to be able to assign and analyze strings (see claim 5), or attempt to 
“Since the CNT table is generated based on the F table, the OCC table 5is generated based on the L table and the suffix array is related to the OCC table, the part of the FM-index data stored in the storage module 1 may be constituted by at least the CNT table, the L table, a part of the suffix array and a part of the OCC table, which can be 10used to reconstruct the complete FM-index data.” 
and appears to provide the necessity of a variety of values and analysis to provide for a complete FM-index based on these tables, however none of the particular steps on forming the tables or of their particular use is clearly provided in the specification, nor the art of record demonstrating that these are well known and understood steps or process.
More clearly setting forth steps that delineate of how a DNA sequence is processed such that when the final step of H) is performed how the alignment is performed such that similarities or differences would be determined would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is generally directed to a method to align a sequence to a reference sequence to identify similarities and/or differences between the two.  More specifically, given the claim 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and implemented on a processor.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence target and reference data for possible alignment of the sequences and possible variations between them.   The step of aligning and comparing sequence to arrive at the identification of similarities between the sequences are instructional steps.  It is noted that the claim requires computing obtaining, sampling grouping and sorting to provide for an FM-index.   The judicial exception is a set of instructions for analysis of sequence data and considered to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Given the high level and general nature of the steps required of the claims, and the examples provided in the drawings, it appears that the steps do not require a computer and can be performed on paper and analysis done in one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element except that it is implemented with a processor or a system.  This judicial exception requires steps recited 
For step 2B of the 101 analysis, each of the independent claims recites additional elements for the use of a processor, but as such, given the nature of the steps required the claims do not provide for any additional element to consider under step 2B beyond practicing the sequence analysis steps in a computer environment.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-20 do not recite something significantly different than a judicial exception.   Claims 1-20 are directed towards a method of receiving sequence data and comparing the data to identify 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
The closest art of record appears to be Arram et al. who provide the use of FM indexing algorithm application to sequence alignment and teaching of its application in tools such as BOWTIE, however suggest that a step of splitting tables nor grouping or ordering splitter strings by lexographical order (see section in Related Work) as required of the instant claims.  Similarly, Chacon et al. (n-step FM-Index for faster pattern matching, Procedia Computer Science 18 (2013) 70 – 79) provide for methods that can be applied to accelerate alignment of sequences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Joseph Woitach/Primary Examiner, Art Unit 1631